﻿Mr. President, it is my
pleasure to congratulate you on your election, to share the
confidence expressed in your leadership, and to pledge the
cooperation of the Barbados delegation in the work of the
fifty-second session of the General Assembly.
I also wish to convey our deep appreciation to His
Excellency Ambassador Razali Ismail for his outstanding
stewardship of the fifty-first session. My delegation
welcomed the firm management and dispatch of the
General Assembly agenda which characterized his tenure as
President. We would wish that this businesslike approach
reflect the new direction of a reformed United Nations,
more efficient and more effective, to face the challenge of
rapid global change.
The Assembly meets again for its review of the global
political scene against a background of recurring strife and
conflict in many parts of the world. The increasing
demands on the resources of the Organization continue to
hamper implementation of its priority mission in the post-
cold-war world, namely, promoting sustainable
development and, in particular, the elimination of absolute
poverty.
My delegation believes that the United Nations must
remain the conscience of the international community in
the fight against poverty and misery, which afflict so
many of the world’s people. Yet we face the stark reality
that without peace, the fruits of development and the
goals of economic and social justice will remain for them
a distant dream.
The numerous conflicts, both old and new, which
darken the global political scene underline the need for a
new urgency in the quest for peace, so wherever conflict
exists we call on all concerned parties to redouble their
efforts towards reconciliation and to accelerate the
conditions for stability and economic and social progress
for their people.
But, as we look to the new millennium, we believe
that prospects for an era of lasting peace must extend
beyond traditional responses to conflict after they have
erupted. The promotion of a “Culture of Peace”, launched
by the United Nations Educational, Scientific and Cultural
Organization (UNESCO), holds considerable promise. It
focuses greater attention on prevention and addresses the
cause of conflict at its roots. We share the view of
UNESCO that this challenge is broad and far-reaching
and would require priority commitment by the United
Nations system, non-governmental organizations, and civil
society.
Institutional reform and restructuring at both the
national and multilateral levels in response to rapid global
change is an imperative, not an option. Barbados strongly
supports the United Nations reform process, and has
followed with deep interest the progress of the various
Working Groups.
The Working Group on an Agenda for Development
has completed its task. We now have a comprehensive
document which embodies the main development
priorities contained in the various programmes of action.
But if the Agenda is to be implemented, it must claim
wide ownership, not only among the organs and
specialized agencies of the United Nations system, but
among the operational Ministries of Governments as
well — in particular, Ministries of Finance. Here we
remain concerned that the critical question of the future
11


financing of development has not been resolved. This has
heightened uncertainty about the international commitment
to development cooperation, through which the United
Nations system has played such an important supportive
role in developing countries.
Negotiations taking place in the Working Group on
reform of the Security Council should facilitate, not limit,
opportunities for membership of developing countries, and
reflect the altered structure of the Organization since 1965.
Barbados attaches particular importance to the principle of
openness and transparency in the work of the Council and
welcomes the steps already taken in this direction through
regular briefings and monthly assessments by Council
Presidents.
Difficult negotiations remain on key issues, including
the size of the Council, the nature of its enlargement and
the use of the veto. We must now step up consultations,
drawing on the useful proposals submitted by Member
States and the Co-Chairmen of the Group. We hope such
negotiations can be conducted in a timely and open manner,
in a spirit of compromise, and to the general satisfaction of
all.
The report on the strengthening of the United Nations
system contains many important recommendations for
improving the role and functioning of the General
Assembly and the accountability and efficiency of the
Secretariat. Some may argue that these proposals do not go
far enough. In the view of my delegation, however, they
constitute a firm basis on which the effectiveness of these
organs can be built. We look forward to their
implementation.
My delegation remains deeply concerned about the
prolonged financial crisis facing the Organization and the
serious implications for its long-term viability. We believe
that the United Nations is at the crossroads. Payment of
assessed contributions in full, on time and without
conditions is a hallowed treaty obligation of Member States.
Unilateral conditions, however convenient, constitute a
dangerous precedent which could hobble the United Nations
and the reform process for many years to come. We urge
the Working Group concerned to step up its efforts to put
the Organization on a more secure financial footing.
Against this background of United Nations system
reform, we welcome the second phase of the Secretary-
General’s reform programme “Renewing the United
Nations: A Programme for Reform”. It contains many far-
reaching proposals designed to streamline the organizational
and management structure of the United Nations and to
improve its overall effectiveness. My delegation will
participate actively in the relevant forum which will
consider this report, and seek greater clarification and
specificity on a number of key recommendations.
In principle, however, we believe that as chief
executive officer, accountable to Member States for the
Organization’s performance, the Secretary-General must
be able to implement those management actions within
his immediate authority. At the same time, we would
caution that reform should not be driven by staff
reduction targets, nor predetermined by budgetary
constraints. We believe reform should be guided by the
mandated objectives and priorities set by Member States,
as reflected in the various programmes of action of the
global conferences, and the financial and human resources
required to implement them.
The scientific achievements of this century have
been truly spectacular. We have visited the Moon and
lived in outer space for months. We have made great
advances in medicine and genetic engineering, in
information technology, in high-speed mass transport and
in food production, to mention only a few. Yet so much
remains to be done. Abject poverty, disease, illiteracy and
ill-health still afflict far too many fellow inhabitants of
this planet as we approach the new millennium.
This Organization has done much to alleviate
suffering. But it can continue to do so, and do so more
effectively, only if Member States, according to their
capacities, give unselfishly of the financial and technical
resources necessary for the execution of its social
programmes.
In Barbados, our own national development
programmes underscore the Government’s assignment of
highest priority to the social sectors, which at present
account for almost 40 per cent of total Government
expenditure. Through sustained economic growth,
supplemented by an effective social safety net, the
Government aims to spread the benefits of development
to all its people. Among new major programmes are Edu
tech 2000, a five-year education-sector programme aimed
at enhancing the use of information technology by
students and teachers, and the Youth Entrepreneurship
Scheme, known as YES, which provides training,
business counselling, mentorship and access to finance for
young entrepreneurs.
12


While our strong commitment to social policy has paid
rich dividends, as illustrated by the successive high
rankings of Barbados in the United Nations Development
Programme (UNDP) human development index, emerging
problems largely associated with poverty, particularly
among youth, are of critical concern.
The Government has therefore launched a major
initiative in collaboration with UNDP to elaborate a plan of
action for poverty alleviation including the feasibility of a
social-investment funding scheme. It will target pockets of
poverty throughout the country and provide funding for
programmes submitted by local non-governmental
organizations and community groups, focusing on skills
acquisition and community empowerment. Through related
policies, the Government is implementing measures to
promote gender parity and the full integration of women
and youth in the development process.
Barbados enjoys a robust democracy and so recognizes
the increasing influence of civil society in shaping national
policy. The Government has taken a number of actions to
foster and to strengthen this participatory process, including
the establishment of National Commissions on Social
Justice and on Reform of the Constitution. This underscores
the highest priority we give to social justice and democracy
and the importance we attach to keeping these fundamental
rights under periodic review.
Barbados participated actively within the Alliance of
Small Island States (AOSIS) during the nineteenth special
session of the General Assembly, which reviewed the
outcome of the United Nations Conference on Environment
and Development. We consider the Rio Conference to be
one of the great achievements of the United Nations. It
underscored the integration of environment and
development policies through a comprehensive programme
of action — Agenda 21 — which speaks to the very
survival of our planet. More particularly, it called the
attention of the international community to the special
vulnerabilities of small island developing States through the
follow-up Global Conference on the Sustainable
Development of the Small Island Developing States, and
the Barbados Programme of Action which it adopted.
Barbados shared with other developing countries the
expectation that the special session would rekindle the spirit
of Rio and reaffirm the commitments made for the
financing of sustainable development. The special session
clearly fell short of these expectations. Since Rio, progress
has been made in enacting international law and
conventions in the areas of biodiversity, the seas, climate
change and desertification, and in implementing
environmental policies at the national level. But the
failure of donors to honour commitments on finance and
technology was clearly the most crucial factor limiting
further implementation of Agenda 21.
We welcome, however, the decision to hold a two-
day special session to review the Barbados Programme of
Action in 1999. It is our hope that this review will
reinforce the long-term viability of this Programme and
underscore the vital role small island developing States
play as a laboratory for the study of environmental
change in the interest of all countries. While recognizing
that, through self-help, small island developing States
must do more to revitalize the Barbados Programme, we
urge the international community to provide greater
financial support to strengthen its implementation,
especially its information network and technical assistance
components. The upcoming Caribbean ministerial meeting
on the plan of action, scheduled to be held in Barbados in
November, will give strategic direction to our preparatory
work over the next several months.
I wish to turn briefly to specific developments of
major concern to the Caribbean region. The vulnerability
of our region, both environmental and economic, is a
daily reality. On the emerald isle of Montserrat, nature
has dealt a most cruel blow. There the people face not
just the effects of a natural calamity, but the distinct
possibility that their island home and way of life could be
obliterated. The eruption of the Lange Soufriere Hills
Volcano shows no signs of abating. Barbados has joined
its Caribbean Community (CARICOM) partners in
providing financial and material assistance to the people
of our sister isle in this time of crisis. We urge the
international community to come to the assistance of this
beleaguered island.
Man-made disasters can be no less cruel. The recent
decision of the World Trade Organization panel on the
banana question has threatened the very lifeline of the
exporting countries of the region. We know that
diversification is the long-term answer. But such
economic transformation cannot be achieved overnight or
without consistent support from the international
community. Barbados joins affected countries in appealing
for such support.
Last June Barbados and the other CARICOM States
welcomed Haiti as the fourteenth member of our
Community. Haiti’s future is now linked to CARICOM’s
future.
13


In supporting Haiti during its critical hour, CARICOM
countries cautioned then, and we do so again now, that the
task ahead would be long and difficult and that progress
would be uneven, and urged the international community to
stay the course with Haiti. We are therefore grateful not
just to the Security Council for agreeing to a United
Nations Transition Mission in Haiti whose mandate extends
to 30 November 1997, but also to the Friends of the
Secretary-General for Haiti, and to other concerned
delegations that made this compromise possible. This
extension will further professionalize the National Police
force and enhance its capacity to secure the stability on
which democracy and development can flourish.
In May 1997 Barbados had the honour to host the
CARICOM/United States summit on partnership for
prosperity and security in the Caribbean. It underlined our
mutual economic and security interests and opened a new
chapter in the CARICOM/United States partnership,
consistent with the changing global economy.
The summit adopted the Bridgetown Declaration of
Principles. It will guide an ambitious action plan designed
to promote sustainable development and foster democracy,
peace, and economic and social progress in the region.
Barbados considers the summit an important landmark in
CARICOM/United States cooperation. We look forward to
monitoring the action plan at annual meetings of
CARICOM Foreign Ministers and the Secretary of State of
the United States of America, starting early in 1998. We
trust that this process of consultation will embrace the
concerns of Caribbean countries over a number of critical
issues, such as the adverse impact of recent immigration
policy on the very fabric of Caribbean society.
Barbados and the CARICOM States have been
particularly concerned with the threat to democracy and
society posed by drug trafficking, crime and violence,
money laundering and corruption. Our efforts to rid the
Caribbean of those scourges have centred on increased
cooperation and information sharing and on the
strengthening and training of our police and coastguard
forces. We welcome the valuable support for these efforts
by our bilateral partners as well as by the Regional Office
for the Caribbean of the United Nations International Drug
Control Programme. The special session of the General
Assembly on the issue of drugs next year will provide a
valuable opportunity to share our experiences and also to
learn from those of others.
Let me comment briefly on the phenomenon of
globalization, which has reshaped the development
landscape, with far-reaching implications for the
Caribbean Community. The reordering and strengthening
of CARICOM-United States cooperation are an integral
part of our adaptation to this powerful impulse. Through
the liberalization of trade, finance and services and the
rapid expansion of telecommunications and information
technology, developing countries have become a driving
force in this process, although the level and pace of
integration differ widely among countries. Barbados
shares the anxiety of small developing States, which are
highly vulnerable to marginalization in this fiercely
competitive environment given our sparse natural and
human-resource base and limited administrative and
technical capacity.
Globalization presents new opportunities for trade
and investment — witness the performance of East Asian
economies. But the gains have been largely reaped by the
stronger countries, leaving the weak even more
disadvantaged and the inequality between and within
countries even more pronounced. It is for this reason that
we urge the United Nations to play a greater advocacy
role on behalf of vulnerable States in the policy dialogue
on globalization.
The CARICOM States recognize that we must
strengthen our technical capacity to negotiate effectively
our integration into the global economy. Accordingly,
regional negotiating machinery has been established to
manage these crucial negotiations, which will determine
our future relations with major trading blocs.
This fifty-second session of the General Assembly
has before it many critical issues. It must guide the
reform process, which, in effect, will determine the very
future of the Organization. It must come to terms with the
chronic and grave financial crisis that threatens the
Organization’s integrity and viability. It must redouble its
efforts to foster reconciliation and stability in the many
strife-torn countries where millions of people remain
trapped in poverty and deprivation.
Barbados believes that this indispensable institution
can meet these challenges. But it must expeditiously put
its house in order so that it can intensify its efforts with
regard to the priorities that define its unique mission of
peace, development, democracy and social justice.
Barbados pledges its full commitment and support.
14



